DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Amendment

This action is in response to the Amendment filed on 9/21/2022.
Claims 1 and 4-12 are pending.
Response to Arguments
Applicant's arguments with respect to claims 1 and 4-12 have been considered but are moot in view of the new grounds of rejection. 
 	Independent Claim 1 has been amended to include various steps including placement of two pieces of hardware on a subject: i) a wearable device for measuring one or more biological parameters of the subject, including a time-varying photosensor signal corresponding to reflectance of red and infrared lights off skin tissue, and (ii) a locomotion sensor package comprising a gyroscope and an accelerometer, each generating a time-varying motion signal associated with motion with respect to three axes.   The claims further include steps that comprise (c) sampling the time-varying photosensor signal and the time-varying motion signals to thereby generate a digitized time-varying photosensor signal and digitized time-varying motion sensor signals; (d) applying a Fourier transform to the digitized time-varying photosensor signal and the digitized time-varying motion signals to thereby generate frequency domain spectra associated with magnitudes of the digitized time- varying photosensor signal and the digitized time-varying motion signals; (e) detecting peaks of the magnitudes of the spectra of the digitized time- varying photosensor signal and the digitized time-varying motion signals; (f) comparing the peaks of magnitudes of the frequency domain spectrum  associated with the digitized time-varying photosensor signal with the peaks of magnitudes of the frequency domain spectrum associated with the digitized time-varying motion signals; (g) identifying a peak present in the frequency domain spectrum associated with the digitized time-varying photosensor signal which is not present in the peaks of magnitudes of the frequency domain spectrum associated with the digitized time-varying motion signals; (h) multiplying the frequency associated with the identified peak by 60 to thereby generate activity per minute to thereby process respiration rate data; and  (i) communicating the processed respiration rate data.
Upon further review and consideration, the claims are now rejected under 35 U.S.C. 101 as discussed in the current office action below.
Claim Rejections - 35 USC § 101




35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.







Claims 1 and 4-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a method for measuring and monitoring respiration data of a subject comprising: a) placing a wearable device for measuring one or more biological parameters of the subject, including a time-varying photosensor signal corresponding to reflectance of red and infrared lights off skin tissue, and (b) a locomotion sensor package comprising a gyroscope and an accelerometer, each generating a time-varying motion signal associated with motion with respect to three axes, (c) sampling the time-varying photosensor signal and the time-varying motion signals to thereby generate a digitized time-varying photosensor signal and digitized time-varying motion sensor signals; (d) applying a Fourier transform to the digitized time-varying photosensor signal and the digitized time-varying motion signals to thereby generate frequency domain spectra associated with magnitudes of the digitized time- varying photosensor signal and the digitized time-varying motion signals; (e) detecting peaks of the magnitudes of the spectra of the digitized time- varying photosensor signal and the digitized time-varying motion signals; (f) comparing the peaks of magnitudes of the frequency domain spectrum  associated with the digitized time-varying photosensor signal with the peaks of magnitudes of the frequency domain spectrum associated with the digitized time-varying motion signals; (g) identifying a peak present in the frequency domain spectrum associated with the digitized time-varying photosensor signal which is not present in the peaks of magnitudes of the frequency domain spectrum associated with the digitized time-varying motion signals; (h) multiplying the frequency associated with the identified peak by 60 to thereby generate activity per minute to thereby process respiration rate data; and  (i) communicating the processed respiration rate data.
To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.05.  The instant claims are evaluated according to such analysis.
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Claim 1 is directed to a method and thus meet the requirements for step 1. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claim 1 recites a method comprising, inter alia, the steps of:  
 applying a Fourier transform to multiple signals (i.e. the signal from the photosensor and the signals from the gyroscope and accelerometer) and generate frequency domain spectra associated with the magnitudes of the signals
detecting peaks of the magnitudes of the spectra of the signals 
comparing the peaks of magnitudes of the frequency domain spectrum  
identifying a peak present in the frequency domain spectrum of the photosensor signal which is not present in the peaks of magnitudes of the frequency domain spectrum in the motion signals; 
multiplying the frequency associated with the identified peak by 60 to generate activity per minute to thereby process respiration rate data; and  
communicating the processed respiration rate data.
The steps of placing the wearable device comprising the photosensor and the locomotion sensor package on the subject can be manually done by a clinician. Further the steps of sampling and digitizing the signals are just pre-solution data collection activity. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claim 1 and 15 recites an abstract idea of a mental process. 
Claim 1 recites the abstract idea of a mental process. The limitations as drafted in the claims, under its broadest reasonable interpretation, covers performance of the claimed steps in the mind, but for the recitation of a generic wearable device. Other than reciting a generic wearable device, nothing in the elements of the claims precludes the step from practically being performed in the mind or manually by a clinician. 
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
Claim 1 recites the additional elements of a “wearable device comprising a photosensor signal” and a “locomotion sensor package comprising a gyroscope and an accelerometer”. However, these elements are recited at a high level of generality performing the function of generic data processing such that they amount to no more than mere instructions to simply implement the abstract idea using generic computer components. See MPEP 2106.05(b) and (f).
Accordingly, the additional elements do not integrate the abstract idea into a practical application. 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
	The additional elements when considered individually and in combination are not enough to qualify as significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application a “wearable device comprising a photosensor signal” and a “locomotion sensor package comprising a gyroscope and an accelerometer as recited to perform the steps of measuring one or more biological parameters of a subject and generating a time-varying motion signal associated with motion with respect to three axes 3amount to no more than generic  components for data collection. Mere instructions to apply an exception using generic components cannot provide an inventive concept. These additional elements are well‐understood, routine (For example Venkatraman et al (U.S. Patent Application Publication Number: US 2014/0275854 A1, hereinafter “Venkatraman”- APPLICANT CITED) teaches a wearable computing device (i.e. biometric monitoring device) that comprises photoplethysmography sensors and motion detector sensors e.g. [0005]) and conventional limitations that amount to mere instructions or elements to implement the abstract idea.  In addition, the end result of the system/method, the essence of the whole, is a patent-ineligible concept.  Therefore, the claims are not patent eligible. 
Additionally the dependent claim 4 recites obtaining ECG data and processing that data to determine heart rate which is again under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Further dependent claims 5-12 also do not add significantly more. These additional elements are recited at a high level of generality and are well‐understood, routine and conventional limitations that do not amount to significantly more. 
 While there is no prior art rejection, the claims cannot be indicated as allowable due to the rejection under 35.U.S.C. 101 discussed above. 

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792